Title: From John Adams to William Sumner, 19 May 1823
From: Adams, John
To: Sumner, William



Dear Sir
Quincy 19 May 1823.

I thank you for the privilege of hearing read your manuscript dissertat concern the mil I scarcely know how to express the satisfaction & delight I have received from its perusal. It is so conformable to all my feelings—all my inquiries & all my opinions concerning it from my cradle that is seemed to be living my life over again. The delight of my childhood in the trainings will never be obliterated from my memory. I have seen the march of the militia of Mass to defend the town of Boston against the formidable Armada of the Duke of D’Anville. I have seen the march of the same militia to Cambridge after the battle of Lexington. I have seen the militia of Mass on Bos common under Gov Strong assembled to defend us against the Brit Armadas & I never felt my existence with more cordial delight than I did upon these occasions—but I am in danger of running into a rhapsody of enthusiasm. You have proved it to be the most essential foundation of nat defence—the most plentiful nursery of seamen & soldiers armies & navies. These Americ States have owed their existence to the Militia for more than 200 years. Neither schools nor colleges nor town meetings  have been more essential to the formation & character of this nation than the militia You have proved its importance in a civil political & moral point of view. Improve its constitution by every prudent means but never destroy its universality. A Select militia will soon become a standing army or a corps of Manchester yeomanry. I see with pride and delight that you come forward with such patriotism talents and patience of thinking & inquiry in the service of your country, & am your friend relation & hum Sert J. A— and I long to see it in print the work in print. When ever the militia comes to an end or is despised or nelegl neglected I shall consider this union dissolved & the liberties of North America lost forever—I am dear Sir your friend relation & humble Sert
J. A